          Case 3:21-cv-00090-JM Document 5 Filed 05/10/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS

GARY LEON WEBSTER                                                               PLAINTIFF
ADC #114018

v.                             CASE NO. 3:21-cv-00090-JM

SOUTHLAND GAMING and RACING, et al.                                          DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       IT IS SO ORDERED this 10th day of May, 2021.




                                    UNITED STATES DISTRICT JUDGE
